Exhibit 21 ROWAN COMPANIES PLC LIST OF SUBSIDIARIES As of December 31, 2012 Company Name Jurisdiction(s) Atlantic Maritime Services LLC (fka Atlantic Maritime Services, Inc.) USA (Delaware) British American Offshore Limited UK (England & Wales) Marine Blue Limited Gibraltar RCI Drilling International, Inc. Cayman Islands RCI International, Inc. Cayman Islands RDC Arabia Drilling, Inc. Cayman Islands RDC Drilling International S.à r.l. Luxembourg RDC Drilling, Ltd. Bermuda RDC (Gibraltar) Limited Gibraltar RDC Holdings Luxembourg S.à r.l. Luxembourg RDC International S.à r.l. Luxembourg RDC Marine, Inc. USA (Texas) RDC Offshore (Gibraltar) Limited Gibraltar RDC Offshore Luxembourg S.à r.l. Luxembourg RDC Qatar, Inc. USA (Delaware) Rowan 240C#3, Inc. Cayman Islands Rowan Angola Limitada Angola Rowan Austria GmbH Austria Rowan Canada Limited Canada (Nova Scotia) Rowan Cayman Holding Limited Cayman Islands Rowan Cayman Limited Cayman Islands Rowan Companies, Inc. USA (Delaware) Rowan Deepwater Drilling (Gibraltar) Limited Gibraltar Rowan do Brasil Servicos de Perfuracao Ltda. Brazil Rowan Drilling & Aviation (Netherlands) B.V. The Netherlands Rowan Drilling Americas Limited UK (England and Wales) Rowan Drilling Company, Inc. USA (Texas) Rowan Drilling Cyprus Limited Cyprus Rowan Drilling (Gibraltar) Limited Gibraltar Rowan Drilling Luxembourg S.à r.l. Luxembourg Rowan Drilling Mexico, S. de R.L. de C.V. Mexico Rowan Drilling Norway AS Norway Rowan Drilling (Trinidad) Limited Cayman Islands Rowan Drilling Services Limited (fka Rowan Labor (Gibraltar) Limited) Gibraltar Rowan Drilling (U.K.) Limited UK (Scotland) Rowan DrillingUS Limited UK (England & Wales) Rowan Egypt Petroleum Services LLC Egypt Rowan Finance LLC USA (Delaware) Rowan (Gibraltar) Limited Gibraltar Rowan Gorilla V (Gibraltar) Limited Gibraltar Rowan Gorilla VII (Gibraltar) Limited Gibraltar Rowan Holdings Luxembourg S.à r.l. Luxembourg Rowan International, S. de R.L. Panama Rowan Labor, Inc. USA (Delaware) Rowan Leasing, Inc. USA (Delaware) Rowan Luxembourg S.à r.l. Luxembourg Rowan Marine Drilling, Inc. Panama Rowan Marine Services, Inc. USA (Texas) Rowan Middle East, Inc. Cayman Islands Rowan N-Class (Gibraltar) Limited Gibraltar Rowan No. 1 Limited England & Wales Rowan No. 2 Limited England & Wales Rowan North Sea, Inc. Cayman Islands Rowan Norway, Inc. USA (Delaware) Rowan Offshore (Gibraltar) Limited Gibraltar Rowan Offshore Luxembourg S.à r.l. Luxembourg Rowan Petroleum, Inc. USA (Texas) Rowan Rig Management AS Norway Rowan, S. de R.L. de C.V. Mexico Rowan Services LLC USA (Delaware) Rowan S116E#3, Inc. Cayman Islands Rowan S116E#4, Inc. Cayman Islands Rowan U.K. Services Limited Cayman Islands Rowan US Holdings (Gibraltar) Limited Gibraltar Rowandrill, Inc. USA (Texas) Rowandrill Labuan Limited Labuan Rowandrill Malaysia Sdn. Bhd. Malaysia Rowandrill, S. de R.L. de C.V. Mexico SKDP 1 Limited Cyprus SKDP 2 Limited Cyprus SKDP 3 Limited Cyprus SKDP Charter AS Norway
